Ames, J.
1. By our law, murder “ committed in the commission of, or attempt to commit, any crime punishable with death or imprisonment for life, is murder in the first degree.” Gen. Sts. c. 160, § 1. The crime defined in § 24 of the same chapter, and of which the evidence tended to show that the defendant was guilty at the time of the homicide, is punishable with imprisonment for life or any term of years. The expression “ punishable with imprisonment for life ” is broad enough to include every crime for which on conviction the guilty party is liable to such imprisonment. . It cannot receive a narrower construction without doing violence to its terms. “ Punishable ” means liable to punishment. *43The statute was intended to describe a class of crimes by their general character, and not by their special or possible circumstances. In like manner the statute provision, (Gen. Sts. a. 168, § 1,) that any crime punishable by death or imprisonment in the state prison is a felony, describes a class of crimes identified by the punishment to which they are liable. Their character as felonies is determined by that test, and does not at all depend upon the sentence which the court may pronounce. The fact that in passing sentence for the crime of robbery as defined in § 24 of the chapter first above cited, the court in its discretion, and in view of extenuating circumstances in any special case, may reduce the extreme penalty to a term of years, does not take th.e crime out of the general description of “ a crime punishable with imprisonment for life.” This point has been expressly so ruled by the Supreme Court of Maine. State v. Smith, 32 Maine, 369. The ruling requested by the defendant’s counsel on this point was therefore properly refused.
2. With regard to the instructions in relation to malice, the defendant has no ground for complaint. The definition of murder is not changed by any of our statute provisions as to the different degrees of the crime. Malice aforethought is one of its characteristic elements, and must be affirmatively proved. There are certain cases in which it is implied from the circumstances of the homicide; and at common law, where the homicide happens “ in the execution of a deliberate purpose to commit any felony,” it is murder, as, “ where one sets upon a man to rob him, and kills him in making resistance.” 1 Hawk. c. 31, § 44. In such a case the presumption of malice is not rebutted even if the circumstances show a desire on the part of the assailant not to kill. “ Wherever a person, in cool blood, by way of revenge, unlawfully and deliberately beats another in such a manner that he afterwards dies thereof, he is guilty of murder, however unwilling he might have been to have gone so far.” 1 Hawk. c. 31, §41.
. In the charge to the jury, the crime of murder was properly defined, and the distinction between murder and manslaughter was explained in a manner to which no exception was taken. The jury were instructed that, to make it a case of the first degree, it was necessary to prove not only that the homicide was committed *44but that it was malicious. It was expressly so ruled in the first instance upon the request of the defendant’s counsel, and was repeated in that part of the charge which defined the distinction between murder and manslaughter, and, although it was not so distinctly expressed in some parts of • the charge which related to the two degrees of murder, it was clearly implied throughout the charge, and was put beyond a doubt by the final instruction given to the jury in answer to the suggestion of the defendant’s counsel.
If the purpose of the defendant was to commit robbery, and if in the execution of that purpose, and in order to overcome the resistance and silence the outcries of the victim, he made use of violence that caused her death, no further proof of premeditation or of wilful intent to kill is necessary. Robbery committed by force and violence, and in spite of all resistance, is of course malicious, and if in the perpetration of that crime the person robbed is killed, it is a killing with malice aforethought; in other words, it is murder, and, by the express terms of the statute, it is murder in the first degree. The jury were therefore correctly instructed when they were told that if the defendant, in undertaking to rob, committed murder, “ for his own purposes and regardless of the rights of others,” all the elements that make murder in the first degree under that second clause of the statute were made out, and it would be their duty so to find.

Judgment on the verdict.